Citation Nr: 1436064	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  06-36 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed left shoulder disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran had active military service from July 1968 to March 1972 and from January 1983 to May 1984 with additional service with Reserve. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the RO. 

In an August 2011 decision, the Board found that new and material evidence had been received to reopen the claim of service connection for a left shoulder disorder and remanded the reopened claim for further development of the record.  

In a March 2013 decision, the Board denied the Veteran's claim of service connection for a left shoulder disorder.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  

In a February 2014 Order, the Court vacated the March 2013 decision and remanded the matter for readjudication in light of the Joint Motion. 

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  A July 2014 brief from the Veteran's representative is included in Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.




REMAND

In the Joint Motion Remand (JMR) dated in February 2014, the parties agreed that the August 2012 VA examination was not adequate because the examiner did not discuss the March 1981 diagnosis of left shoulder subacrominal bursitis while the Veteran was in the Reserve.  

Any outstanding treatment records also should be obtained for review in connection the examination.  

In order to comply with the JMR's directives, the case is being remanded to obtain a VA examination in order to determine the nature and likely etiology of the claimed left shoulder disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ  should take appropriate steps to contact the Veteran in order to have him identify all treatment received for the claimed left shoulder disorder since 2012.  Based on his response, the AOJ should take all indicated action to obtain copies of all records from any identified treatment source. 

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.  

2.  The AOJ should have the Veteran scheduled for VA examination to determine the nature and likely etiology of the claimed left shoulder disorder.  All indicated testing should be performed.  The claims folder should be made available to the examiner for review.  

After reviewing the claims folder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current left shoulder disability had its clinical onset during service or otherwise was due to an event or incident of the Veteran's service, to include an injury during his service in the Reserve.  

In rendering the opinion, the examiner should address the service treatment record dated on February 17, 1981, during the Veteran's annual active duty for training that documented his left shoulder pain and provides an assessment of acute painful shoulder syndrome.  The examiner also must comment on the service treatment record dated on March 8, 1981, during a period of inactive duty for training that provided a diagnosis of left shoulder subacrominal bursitis.  

The examiner should note that the March 1981 record indicates that the pain originated two weeks prior from "working pallets in cargo loading unit" and appears to result from the same injury that precipitated the February 1981 treatment note.  

The examiner is advised that the Veteran is competent to report any symptoms and events from service.  The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



